    Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 1 of 9 PageID #:1042




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

PAULA P., 1

       Plaintiff,

               v.                                        Case No. 19 C 00365

ANDREW M. SAUL,                                          Magistrate Judge Beth W. Jantz
COMMISSIONER OF SOCIAL
SECURITY, 2

       Defendant.

                       MEMORANDUM OPINION AND ORDER

       Plaintiff Paula P. brings this action under 42 U.S.C. § 405(g) for review of the

Commissioner’s decision denying her application for Disability Insurance Benefits

(“DIB”) and Supplemental Security Income (“SSI”) under Title II and Title XVI of

the Social Security Act. The parties have consented to the jurisdiction of the United

States Magistrate Judge, pursuant to 28 U.S.C. § 636(c), and filed cross-motions for

summary judgment. For the reasons stated below, the case is remanded for further

proceedings consistent with this Opinion.

                                I. PROCEDURAL HISTORY

       On July 11, 2014, Plaintiff applied for DIB and SSI, alleging that she became

disabled on January 1, 2011 because of arthritis, stage 1 breast cancer, chronic



1
 In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by her first
name and the first initial of her last name.

2Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Andrew Saul as the
named defendant.
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 2 of 9 PageID #:1043




obstructive pulmonary disease (“COPD”), carpel tunnel syndrome, limited use of left

side of body, severe pain, high cholesterol and sciatica. (R. at 66–67). Her claims

were denied initially on February 9, 2015, and upon reconsideration on November

16, 2015, after which Plaintiff timely requested a hearing. (Id. at 78–79, 102–103).

Plaintiff, represented by counsel, testified at a hearing before an Administrative

Law Judge (ALJ) on July 21, 2017. (Id. at 31–57). The ALJ also heard testimony

from Julie Bose, a vocational expert (VE). (Id.).

      The ALJ issued a decision denying benefits on December 22, 2017. (R. at 16–

34). Applying the five-step sequential evaluation process, the ALJ found, at step

one, that Plaintiff had not engaged in substantial gainful activity since January 1,

2011, her alleged disability onset date. (Id. at 17). At step two, the ALJ found that

Plaintiff’s COPD, osteoarthritis of the knees and shoulders; and carpel tunnel

syndrome of the right hand were severe impairments. (Id. at 18). At step three, the

ALJ determined that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of any of the listings

enumerated in the regulations. (Id. at 19).

      The ALJ then assessed Plaintiff’s Residual Functional Capacity (RFC) and

determined that Plaintiff has the RFC to perform the full range of light work as

defined in 20 C.F.R. §§404.1567(b) and 404.967(b), except with the following

limitations:

      [S]he can occasionally lift and carry 10 pounds and frequently lift and
      carry less than 10 pounds, push and pull as much as she can lift and
      carry, and stand, walk, and sit for six hours in a typical eight-hour day.
      She can occasionally reach overhead with her left upper extremity and


                                           2
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 3 of 9 PageID #:1044




      frequently handle and finger objects bilaterally. She can occasionally
      climb ramps and stairs, but never climb ladders, ropes, or scaffolds.
      She can occasionally stoop, kneel, crouch, and crawl. She can
      occasionally handle objects that vibrate.

(R. at 19). At step four, based on Plaintiff’s RFC and the VE’s testimony, the ALJ

determined that Plaintiff was able to perform her past relevant work as an

Unarmed Security Guard. (Id. at 24). Accordingly, the ALJ concluded that Plaintiff

was not under a disability, as defined by the Act, from the alleged onset date

through the date of the ALJ’s decision. (Id.).

      On November 29, 2018, the Appeals Council denied Plaintiff’s request for

review. (R. at 1–6). Plaintiff now seeks judicial review of the ALJ’s decision, which

stands as the final decision of the Commissioner. Villano v. Astrue, 556 F.3d 558,

561–62 (7th Cir. 2009).

                                  II. DISCUSSION

   The Court will uphold the ALJ’s decision if it is supported by “substantial

evidence”—that is, “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(internal quotation omitted). In reviewing the ALJ’s decision, the Court may not

“reweigh the evidence, resolve conflicts, decide questions of credibility, or substitute

[its] own judgment for that of the” ALJ. Burmester v. Berryhill, 920 F.3d 507, 510

(7th Cir. 2019) (internal quotation omitted). Although this review is deferential, it is

not “a rubber-stamp” on the ALJ’s decision. Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018). The ALJ must build “an accurate and logical bridge” between the




                                           3
    Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 4 of 9 PageID #:1045




evidence and his conclusion. Jeske v. Saul, 955 F.3d 583, 587 (7th Cir. 2020)

(internal quotation marks omitted).

    Plaintiff makes a number of arguments challenging the ALJ’s decision. After

reviewing the record and the parties’ briefs, the Court is persuaded by Plaintiff’s

arguments that the ALJ erred by (1) failing to properly weigh the treating physician

opinion evidence; and (2) failing to incorporate all of the limitations found in the

RFC into the hypothetical posed to the VE. 3

    A. Treating Physician Opinion Evidence

    Under the “treating physician rule” that applies to Plaintiff’s claim, the ALJ

must assign a treating physician’s opinion controlling weight if it is “well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with the other substantial evidence” in the record. 20 C.F.R.

§ 404.1527(c); Kaminski v. Berryhill, 894 F.3d 870, 874 (7th Cir. 2018). 4

    Plaintiff’s treating physician, Cia-Mattae J. Kamara, M.D., completed a Physical

Residual Functional Capacity Questionnaire on June 1, 2015, concluding that

Plaintiff: can sit and stand/walk for less than two hours in an eight-hour workday;

needs to take unscheduled breaks due to muscular aches, joint pain, swelling, and

breathing problems; needs to shift positions at will; needs to elevate her legs with

prolonged sitting due to severe lower back pain; can never lift or carry; has


3Because the Court remands for these reasons, it need not address Plaintiff’s other arguments at
this time.

4 The “treating physician rule” has been rescinded for claims filed after March 27, 2017 “to eliminate
the ‘controlling weight’ instruction.” Kaminski v. Berryhill, 894 F.3d 870, 874, n 1 (7th Cir. 2018)
(comparing 20 C.F.R. § 404.1527(c) (for claims filed before March 27, 2016), with 20 C.F.R.
§ 404.1527(c) (for claims filed on or after March 27, 2017)).


                                                  4
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 5 of 9 PageID #:1046




significant limitations reaching/handling/fingering; must avoid humidity, dust,

fumes, gases and heat; and is likely to be absent from work more than four days per

month. (R. at 637–39).

   The ALJ gave “very little weight” to Dr. Kamara’s opinion because, according to

the ALJ: (1) “it is inconsistent with the medical evidence of record as a whole;” and

(2) “the examination findings on record do not support the noted limitations.” (R. at

23). The ALJ only offers two examples of unsupportive physical examination

findings, from October 2015 and March 2017 respectively. True, on October 12,

2015, cardiovascular disease doctor, Enrique D. Garcia Sayan, M.D., noted “normal

extremities, no edema, and normal neck range of motion” on physical exam when

Plaintiff presented for a follow up visit for heart palpitations. (R. at 658). But the

ALJ fails to mention the treatment visit the following day where Plaintiff presented

with deep, throbbing, low back pain that radiated to the right buttock. (Id. at 648).

Dr. Kamara assessed moderate to severe low back pain that occurs persistently but

fluctuates. (Id. at 648). She diagnosed Plaintiff with Lumbago with sciatica, right

side, unstable, uncontrolled, and prescribed Medrol with Vicodin. (Id. at 651). The

ALJ does not explain how physical examination findings on an isolated office visit

contradict Dr. Kamara’s assessment of persistent but fluctuating pain. The second

example given by the ALJ of normal physical examination findings on March 28,

2017 during an Emergency Room visit for asthma exacerbation, (r. at 802–06),

suffers the same shortcoming.




                                            5
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 6 of 9 PageID #:1047




   The ALJ fails to address a number of other physical findings throughout the

record that could support Dr. Kamara’s assessment. (See, e.g., R. at 359–61

(findings of moderate to severe, uncontrolled pain, crepitus, decreased mobility,

joint tenderness and decreased hip and knee strength); 373 (decreased range of

motion in shoulders, elbow tenderness, crepitation in both knees); 333 (decreased

range of motion of the shoulders, elbow tenderness, crepitations in knees); 365

(moderate to severe joint pain); 887 (worsening neuropathic pain associated with

sciatica, prescribed Vicodin)). “The ALJ must confront the evidence that does not

support [his] conclusion and explain why that evidence was rejected.” Moore v.

Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (emphasis added). The ALJ did not do so

here.

   Moreover, even if a treating physician’s opinion is not afforded controlling

weight, the ALJ must determine what weight the opinion does merit by evaluating

the length, nature, and extent of the treatment relationship; the frequency of

examination; the consistency and supportability of the physician’s opinion; and the

physician’s specialty. 20 C.F.R. § 404.1527(c); Gerstner v. Berryhill, 879 F.3d 257,

263 (7th Cir. 2018). The ALJ did not address a number of these requisite factors

including the extent, nature and length of the treating relationship, the frequency of

examinations and the physician’s specialty. By failing to address these factors and

by not confronting evidence noted above that could be supportive of Dr. Kamura’s

findings, the ALJ has not built “an accurate and logical bridge” from the evidence to




                                           6
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 7 of 9 PageID #:1048




his conclusion and remand is warranted. Jeske, 955 F.3d at 587 (internal quotation

marks omitted).

   B. Hypothetical Posed to the VE

   The ALJ also erred by not including in his RFC and hypothetical posed to the VE

his stated finding that Plaintiff was limited to “no more than occasional exposure to

respiratory irritants.” (R. at 23). “As a general rule, both the hypothetical posed to

the VE and the ALJ’s RFC assessment must incorporate all of the claimant’s

limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th

Cir. 2014) (citing SSR 96–5p, 1996 WL 374183, at *5; 20 C.F.R. § 404.1545). When

the hypothetical presented to the VE “does not include all of the limitations

supported by medical evidence in the record, the decision of the ALJ that a claimant

can adjust to other work in the economy cannot stand.” Young v. Barnhart, 362 F.3d

995, 1005 (7th Cir. 2004).

   The Commission admits that this was error, but argues that it was harmless

because there is no evidence that the job of an unarmed security guard “involved

any exposure to respiratory irritants.” (Dkt. 23 at 11) (emphasis in original). But

the Dictionary of Occupational Titles indicates that Other Environmental

Conditions exist “Occasionally- Exists up to 1/3 of the time” for the position of

security guard. DICOT 372.667-034 (G.P.O.), 1991 WL 673100. And courts have

remanded when this environmental limitation was not adequately incorporated into

the hypothetical posed to the VE. See e.g., McCristal v. Astrue, No. 09 C 7044, 2011

WL 2648591, at *11 (N.D. Ill. July 5, 2011) (finding harmful error where the ALJ




                                          7
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 8 of 9 PageID #:1049




determined that the claimant could return to work as a security guard but the

ALJ’s stated limitation to concentrated exposure to pulmonary irritants in the

hypothetical posed to the VE did not match the ALJ’s finding that the claimant was

limited to any exposure to pulmonary irritants in the RFC).

   Because the ALJ did not account for all of Plaintiff’s limitations in his questions

to the VE, the VE’s assessment “necessarily is called into doubt, as is the ALJ’s

conclusion that [Plaintiff] is not disabled under the Social Security Act.” Moreno v.

Berryhill, 882 F.3d 722, 730 (7th Cir. 2018). The Court does not know whether

Plaintiff would be found capable of performing her past work if the ALJ

incorporated the environmental limitations into the hypothetical, as the VE did not

testify about an individual’s ability to perform Plaintiff’s past work with such a

limitation, (r. at 48– 56). Accordingly, remand is required.


                                   IV. CONCLUSION

   For the reasons stated above, Plaintiff’s request to remand for additional

proceedings [15] is GRANTED, and the Commissioner’s motion for summary

judgment [22] is DENIED. Pursuant to sentence four of 42 U.S.C. § 405(g), the

ALJ’s decision is reversed, and the case is remanded to the Commissioner for

further proceedings consistent with this opinion.




                                           8
   Case: 1:19-cv-00365 Document #: 32 Filed: 05/12/20 Page 9 of 9 PageID #:1050




                                            E N T E R:



Dated: May 12, 2020
                                            BETH W. JANTZ
                                            United States Magistrate Judge




                                        9
